DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is a 371 of PCT/EP2019/073070 filed on August 29, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godager (GB 2466862).

claim 1, Godager teaches a cable conduit (2), comprising: at least one cable (97); a tube (the housing of the SEU (9), figure 5), which accommodates the cable in an interior space (figure 5); a sensor (95) for sensing an environmental condition in the interior space (8, page 5, lines 20-21, figure 5; The SEU 9 may also host a Sensor Package 95, which in principle is the same as Sensor Package 10 of the WSU 1 but be configured to read parameters of the inner annuli 8); wherein the sensor (95) comprises a wireless sender (1, wireless, page 6, lines 25-27) for sending measurement data to an outside of the tube (9), wherein the sensor (95) is positioned in a cavity in fluid exchange (wellbore measurements for monitoring and control oil and gas production, page 1, lines 4-5) with the interior space of the tube (the housing of the SEU (9), figure 1).  

In regards to claim 2, Godager teaches the cable conduit of claim 1, further comprising: a sensor device (95b) attached to the tube (the housing of the SEU (9), figure 1; On the inside, branched-off from the SEU are sensors 95a, 95b and 95c; page 18, lines 13-17), which sensor device (95b) provides the cavity (figure 5) outside of the tube (On the inside, branched-off from the SEU (9) are sensors 95a, 95b and 95c; page 18, lines 13-17); wherein the tube  has an opening  for interconnecting the interior space (8) with the cavity  in the sensor device (95b).  

In regards to claim 3, Godager teaches the cable conduit of claim 2, wherein the sensor device (95b) surrounds the tube (figure 5, the sensor surrounds portion of the SEU).  

In regards to claim 4, Godager teaches the cable conduit of claim 2, wherein the sensor device comprises at least two parts  (ranched-off from the SEU are sensors 95a, 95b and 95c; page 18, lines 13-17) to be mounted to the tube (SEU housing) in a direction orthogonal (the bottom and bottom sides of the sensors are at a right degree angle of the pipe in figure 5) to an extension direction of the tube; 

In regards to claim 5, Godager teaches the cable conduit of claim 2, wherein the sensor device (95b) provides an electrical interconnection for electrically interconnecting (via cable (97)) the sensor with an outside of the tube (figure 5). page 3 of 7Atty. Docket No. 753026Preliminary Amendment  

	In regards to claim 9, Godager teaches the cable conduit of claim 1, further comprising: a T-connection (71) interconnected into the tube (figure 1), wherein the cable is guided through the T-connection (via feedthrough (72,73); a sensor device (95) connected to the T-connection (via cable (97))  and providing the cavity  (figure 3 shows (95 placed in a cavity of the tube) for the sensor in fluid exchange with the interior space of the tube (wellbore measurements for monitoring and control oil and gas production, page 1, lines 4-5).  

	In regards to claim 10, Godager teaches the cable conduit of claim 9, wherein the T-connection  comprises two parts (71, 4), which are connected to the tube, such that the cable (97)  is accommodated between them (via feedthrough 73).  

	In regards to claim 11, Godager teaches the cable conduit of claim 9, wherein the sensor device (95) is connected via an additional tube (73) with the T- connection (71).  

	In regards to claim 12, Godager teaches the cable conduit of claim I, , further comprising: an energy harvesting device  mounted to an outside of the tube (housing of SEU (9), figure 4) for supplying .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godager (GB 2466862) in view of Roddy et al. (US 2010/0052166).

	In regards to claim 13, Godager teaches the cable conduit of claim 1.

Godager does not teach the sensor comprises an RFID tag for supplying the sensor with electrical energy and/or for sending measurement values.

Roddy et al. teaches the sensor comprises an RFID tag (paragraph [0036]) for supplying the sensor with electrical energy and/or for sending measurement values (The MEMS sensor and RFID tag are preferably integrated into a single component (e.g., chip or substrate).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the sensor of Godager have  RFID tag incorporated as taught by Roddy et al., since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6 (and it’s depending claims 7 and 8), the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that “a fitting (93) attached to an end of the tube, the fitting being adapted .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRYSTAL ROBINSON/Examiner, Art Unit 2847